Exhibit 10.2
DELTA PETROLEUM CORPORATION
and
HUSKY REFINING COMPANY
SALE AGREEMENT
COLUMBIA RIVER BASIN AREA,
SOUTHEASTERN WASHINGTON STATE &
NORTHEASTERN OREGON

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
ARTICLE 1
  INTERPRETATION
ARTICLE 2
  SALE
ARTICLE 3
  PURCHASE PRICE
ARTICLE 4
  ALLOCATIONS
ARTICLE 5
  ADJUSTMENTS
ARTICLE 6
  OPERATIONS AFTER EXECUTION OF AGREEMENT
ARTICLE 7
  ACCOUNTING AND PRODUCTION INFORMATION
ARTICLE 8
  PREFERENTIAL RIGHTS
ARTICLE 9
  VALUE OF ASSETS
ARTICLE 10
  TITLE REVIEW
ARTICLE 11
  ENVIRONMENTAL REVIEW
ARTICLE 12
  CONVEYANCES
ARTICLE 13
  VENDOR’S COVENANTS, REPRESENTATIONS AND WARRANTIES
ARTICLE 14
  PURCHASER’S REPRESENTATIONS AND WARRANTIES
ARTICLE 15
  BREACH OF REPRESENTATIONS AND WARRANTIES AND LIABILITY LIMITED
ARTICLE 16
  ASSUMPTION BY PURCHASER
ARTICLE 17
  CLOSING CONDITIONS
ARTICLE 18
  TERMINATION
ARTICLE 19
  POST-CLOSING OBLIGATIONS
ARTICLE 20
  GENERAL PROVISIONS

 



--------------------------------------------------------------------------------



 



          THIS AGREEMENT made the 19th day of August, 2008.
BETWEEN:
DELTA PETROLEUM CORPORATION, a body corporate, having an office in the City of
Denver, in the State of Colorado (hereinafter referred to as the “Vendor”)
- and -
HUSKY REFINING COMPANY, a body corporate, having an office in the City of
Wilmington, in the State of Delaware (hereinafter referred to as the
“Purchaser”)
          WHEREAS the Vendor desires to sell and convey the Assets to the
Purchaser and the Purchaser desires to purchase and receive the Assets from the
Vendor;
          NOW THEREFORE in consideration of the premises hereto and of the
covenants, warranties, representations, agreements and payments herein set forth
and provided for, the Parties covenant and agree as follows:
ARTICLE 1
INTERPRETATION

1.01   Definitions: In this Agreement, including the premises hereto, this
clause and each schedule, the words and phrases set forth below shall have the
meaning ascribed thereto, namely:

  (a)   “Adjustment Procedure” means the provisions comprising schedule “C”;    
(b)   “AFE” means an authorization for expenditure prepared by Vendor for the
Gray Well which contains Vendor’s good faith estimate of the costs to be
incurred for the well, and which is attached as schedule “E”;     (c)   “Assets”
means fifty percent (50%) of Vendor’s Interest in the Petroleum and Natural Gas
Rights, the Tangibles and the Miscellaneous Interests, but reserving and
excepting unto Vendor the Excluded Properties;     (d)   “Business Day” means a
week day (other than a Saturday or Sunday), excluding all statutory holidays in
the City of Denver;     (e)   “Closing” means the transfer of the Assets by the
Vendor to the Purchaser and the payment by the Purchaser of the Purchase Price
therefor, all as contemplated by this Agreement;     (f)   “Closing Date” means
the later of the 30th day of September, 2008, or the third Business Day
following the day on which all ROFRs shall have been exercised or waived by the

 



--------------------------------------------------------------------------------



 



-2-
holders thereof or all time periods within which such rights may be exercised
have expired, or such other date as agreed to by the Parties;

  (g)   “Closing Time” means 10:00 a.m. Mountain Daylight Time;     (h)  
“Conveyance” means an agreement in the form attached as schedule “B”;     (i)  
“Dollars” and “$” means dollars of the lawful money of the United States of
America;     (j)   “Effective Date” means 12:01 a.m., Mountain Daylight Time, on
the Closing Date;     (k)   “Excluded Properties” means all of Vendor’s right,
title and interest in and to: (i) intellectual property and trade secrets, and
all information which Vendor cannot lawfully disclose or assign to Purchaser due
to third party restrictions; (ii) corporate, financial and tax records, except
those tax records for production, severance and property taxes allocable to the
Assets; and (iii) all documents, memoranda, correspondence and other
communications that may be protected by an attorney-client privilege or the
attorney work-product privilege, excepting out any and all title opinions or
other curative documents required pursuant to article 10. Notwithstanding
anything to the contrary, the Excluded Properties are not included in the
definition of the Assets, are not covered by this Agreement, and Vendor hereby
expressly reserves and excepts unto Vendor all right, title and interest in and
to the Excluded Properties;     (l)   “Gray Well” means the Gray 31-23 well
located in Section 31, Township 6 North, Range 22 East, Klickitat County,
Washington;     (m)   “Lands” means the lands set forth and described in
schedule “A-1” and schedule “A-2” and the Petroleum Substances within, upon and
under such lands, together with the right to explore for and recover same, all
insofar as such are granted by the Leases (subject to limitations as to
geological formations and Petroleum Substances as may appear in schedule “A-1”
and schedule “A-2”);     (n)   “Leases” means collectively the leases,
reservations, permits, licenses or other documents of title set forth and
described in schedule “A-1” and schedule “A-2” by virtue of which the holder
thereof is entitled to drill for, win, take, own and/or remove the Petroleum
Substances, but only insofar as the same relate to the Lands;     (o)  
“Material Agreements” means agreements, contracts, licenses, permits, options,
leases, franchises and other documents related to the ownership or operation of
the Leases, the Wells, the Tangibles, the Lands, the Miscellaneous Interests,
the Petroleum and Natural Gas Rights and the Petroleum Substances including,
without limitation, joint operating, exploration, unit, farm-out, acreage
contribution, pooling, communitization, participation, bottom-hole, AMI, option,
gathering, processing, transportation and other agreements, contracts, and
orders, rulings and decisions of state and federal regulatory authorities
including, without limitation, those described in schedule “H”;     (p)  
“Miscellaneous Interests” means all of Vendor’s right, title and interest in and
to all property, assets and rights (other than Petroleum and Natural Gas Rights
and Tangibles) which pertain to the Petroleum and Natural Gas Rights or the
Tangibles, including, without limitation:

  (i)   the Records;

 



--------------------------------------------------------------------------------



 



-3-

  (ii)   all subsisting rights to enter upon, use and occupy the surface of any
of the Lands or any lands upon which any of the Tangibles are situate or any
lands which are used to gain access to any of the foregoing; and     (iii)   all
well, pipeline and other permits, licenses and authorizations relating to the
Petroleum and Natural Gas Rights, the Leases, the Lands or the Tangibles;

  (q)   “Operating Agreement” means an agreement substantially in the form of
the agreement attached hereto as schedule “G”;     (r)   “Parties” means the
parties to this Agreement and “Party” means any one of them;     (s)  
“Permitted Encumbrances” means:

  (i)   easements, rights of way, servitudes or other similar rights in land
including, without limiting the generality of the foregoing, rights of way and
servitudes for railways, sewers, drains, gas and oil pipelines, gas and water
mains, electric light, power, telephone, telegraph or `cable television
conduits, poles, wires and cables;     (ii)   the right reserved to or vested in
any government or other public authority by the terms of any statutory
provision, to terminate any of the Leases or to require annual or other periodic
payments as a condition of the continuance thereof;     (iii)   the right of any
governmental authority to levy taxes on Petroleum Substances or the income or
revenue therefrom and governmental requirements as to production rates on the
operations of any property;     (iv)   contracts for the sale of Petroleum
Substances comprising part of the Assets set forth and described in schedule
“D”;     (v)   the terms and conditions of the Leases;     (vi)   rights
reserved to or vested in any municipality or governmental, statutory or public
authority to control or regulate any of the Assets in any manner, and all
applicable laws, rules and orders of any governmental authority;     (vii)  
undetermined or inchoate liens incurred or created as security in favor of the
person conducting the operation of any of the Assets for Vendor’s proportionate
share of the costs and expenses of such operations;     (viii)   agreements and
plans relating to pooling or unitization set forth and described in schedule
“A-1” or schedule “A-2”;     (ix)   provisions for penalties and forfeitures
under agreements as a consequence of non-participation in operations;     (x)  
liens granted in the ordinary course of business to a public utility,
municipality or governmental authority in connection with operations conducted
with respect to the Assets;     (xi)   the ROFRs shown in schedule “A-1” or
schedule “A-2”;

 



--------------------------------------------------------------------------------



 



-4-

  (xii)   the royalty burdens, liens, penalties, conversion rights and other
claims of third parties shown in schedule “A-1” or schedule “A-2”;     (xiii)  
required third party consents to assignment, preferential purchase rights and
similar agreements where such waivers or consents are obtained from the
appropriate parties, or the appropriate time period for asserting any such right
has expired without an exercise of the right, and such right has terminated;    
(xiv)   rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if they are routinely obtained
subsequent to the sale or conveyance;     (xv)   the Material Agreements;    
(xvi)   conventional rights of reassignment prior to release or surrender
requiring notice to the holders of the rights; and     (xvii)   mortgages, deeds
of trust, security agreements and financing statements burdening the lessor’s
interest covered by any of the Leases;

  (t)   “Personal Information” means information about an identifiable
individual but does not include an individual’s name, position name or title,
business telephone number, business address, business e-mail, business fax
number or other similar business information if that information is used for the
purpose of contacting that individual in his or her capacity as an employee or
official of an organization and for no other purpose;     (u)   “Petroleum and
Natural Gas Rights” means all of Vendor’s right, title and interest in and to
the Leases and the Lands as set forth and described in schedule “A-1” and
schedule “A-2”;     (v)   “Petroleum Substances” means petroleum, natural gas
and related hydrocarbons and any other substances to the extent granted by the
Leases;     (w)   “Place of Closing” means the offices of the Vendor located at
Suite 4300, 370 Seventeenth Street, Denver, Colorado;     (x)   “Prime Rate”
means the annual rate of interest, based upon a year of 365 days, designated as
the prime rate, by the main branch of the Bank of Oklahoma for U.S. dollar
commercial loans, in effect from time to time;     (y)   “Purchase Price” shall
have the meaning ascribed to such term in clause 3.01;     (z)   “Records” means
all of Vendor’s books and records directly related to the Petroleum and Natural
Gas Rights, the Leases, the Lands or the Wells, specifically excluding the
Excluded Properties, but including, without limitation: (A) leases, assignments,
contracts, rights of way, surveys, maps, plats, correspondence, and other
documents and instruments; (B) division of interest and accounting records
(excluding Vendor’s state and federal income tax information); (C) severance,
production and property tax records; (D) well files, logs, operations and
maintenance records; (E) all geological or production data, seismic programs,
gravity surveys, magnetic surveys, electro-magnetic surveys and other geological
and geophysical studies (including those studies to which Vendor only holds
access rights);

 



--------------------------------------------------------------------------------



 



-5-

  (aa)   “ROFR” means a right of first refusal, pre-emptive right of purchase or
similar right whereby a third party has the right to acquire or purchase a
portion of the Assets as a consequence of the Vendor having agreed to sell the
Assets to the Purchaser in accordance with the terms of this Agreement;     (bb)
  “Tangibles” means the Vendor’s entire right, title, estate and interest in all
depreciable tangible property and assets existing for the production,
processing, gathering, treatment, transportation, disposal, injection or removal
of Petroleum Substances which pertain to the Petroleum and Natural Gas Rights,
if any, whether the same be situate within, upon or about the Lands or lands
with which the same have been pooled or unitized, including, without limitation,
all tangible depreciable property and assets which form part of the Wells;    
(cc)   “Vendor’s Interest” means all of Vendor’s right, title and interest in,
to and under those Lands and Leases detailed in schedule “A-1” and schedule
“A-2”; and     (dd)   “Wells” means the wells detailed in schedule “A-1” and
schedule “A-2”, if any, and which, in the case of those wells detailed in
schedule “A-2”, if any, are the subject of any potential adjustments to the
Purchase Price pursuant to clause 5.01.

1.02   Schedules: Appended hereto are the following schedules:

             
—
  Schedule “A”   — “A—1”   — Lands, Leases and Wells (Delta)
—
      — “A—2”   — Lands, Leases and Wells (EnCana)
—
  Schedule “B”   —        Conveyance
—
  Schedule “C”   —        Adjustment Procedure
—
  Schedule “D”   —        Production Sales Contracts
—
  Schedule “E”   —        AFES
—
  Schedule “F”   —        Form of Assignment of Leases
—
  Schedule “G”   —        Operating Agreement
—
  Schedule “H”   —        Material Agreements

all of which are incorporated into and form part of this Agreement by this
reference as fully as though contained in the body of this Agreement.

1.03   References and Certain Rules of Interpretation: Unless otherwise
specified in this Agreement:

  (a)   references to articles, clauses, subclauses and schedules are to
articles, clauses, subclauses and schedules in this Agreement;     (b)   the
terms “Agreement”, “hereto”, “herein”, “hereby, “hereunder”, “hereof” and
similar expressions refer to this Agreement, including any schedules hereto and
include any agreement or instrument which amends, modifies, or is supplementary
to this Agreement;     (c)   the singular includes the plural and vice versa;  
  (d)   gender references shall be read with such changes as may be required by
the context; and     (e)   “including” and “in particular” are used for
illustration or emphasis only and not to limit the generality of any preceding
words, whether or not non-limiting language (such as “without limitation”, “but
not limited to” and similar expressions) is used with reference thereto.

 



--------------------------------------------------------------------------------



 



-6-

1.04   Headings: The headings of articles, clauses and subclauses herein and in
the schedules are inserted for convenience of reference only and shall not
affect or be considered to affect the construction of the provisions hereof.  
1.05   Conflict: In the event of conflict or inconsistency between a provision
in the body of this Agreement and a provision in any of the schedules, the
provision in the body of this Agreement shall prevail to the extent of the
conflict or inconsistency.   1.06   Invalidity: If any provision of this
Agreement is held to be invalid, illegal or unenforceable, the invalidity,
illegality or unenforceability will not affect any other provision of this
Agreement and this Agreement will be construed as if the invalid, illegal or
unenforceable provision had never been contained herein, unless the deletion
would result in such a material change to cause the completion of the
transactions contemplated herein to be unreasonable.   1.07   Construction: This
Agreement has been prepared through the joint efforts of the Parties and shall
not be construed against a Party by reason of having been prepared by such
Party.   1.08   Knowledge: Where in this Agreement a representation or warranty
is made on the basis of the knowledge of Vendor, such knowledge consists only of
the actual knowledge of those current officers and head office managers of
Vendor who are primarily responsible for the management of the Assets, without
any specific inquiry or investigation or any review of the Records, and does not
include knowledge of any other person or persons or constructive or imputed
knowledge.

ARTICLE 2
SALE

2.01   Purchase and Sale: The Vendor agrees to sell and convey the Assets to the
Purchaser and the Purchaser agrees to purchase and receive the Assets from the
Vendor, all in accordance with the terms and conditions set forth in this
Agreement and subject to the Permitted Encumbrances.   2.02   Closing: Closing
shall take place at the Place of Closing, at the Closing Time on the Closing
Date or at such other place or at such other time as the Vendor and the
Purchaser may agree.   2.03   Passing of Title: The Assets shall be in the
possession and remain at the risk of the Vendor until the Closing. Upon Closing,
title and risk to the Assets will pass to the Purchaser.   2.04   Agency: The
Vendor or the Purchaser may be executing this Agreement either on its own behalf
or as agent for an affiliate or affiliates, depending on which of the Vendor, an
affiliate or affiliates is the owner of any of the Assets. The Vendor warrants
that, to the extent it is acting as an agent herein, it has full power and
authority to enter into this Agreement and to bind its principal so as to
effectively complete the transaction herein.

ARTICLE 3
PURCHASE PRICE

3.01   Price: The purchase price to be paid by the Purchaser for the Assets
shall be, subject to adjustments as herein provided, Forty-Two Million Dollars
($42,000,000.00), plus fifty percent (50%) of the actual gross drilling costs of
the Gray Well as determined by agreement of Purchaser and Vendor three (3) full
Business Days prior to the Closing Time on the Closing Date up to a maximum of
fifty percent (50%) of the AFE costs plus ten percent (10%) (collectively,



--------------------------------------------------------------------------------



 



-7-

    the “Purchase Price”), which sum shall be paid by the Purchaser to the
Vendor on the Closing Date at the Closing by way of wire transfer, to the
account designated by the Vendor in writing to the Purchaser not later than
three (3) full Business Days prior to Closing.

3.02   Taxes:

  (a)   Notwithstanding anything contained herein, it is expressly agreed that
the Purchase Price shall not include any taxes, assessments, fees and charges
levied by any governmental authority in respect of the within transaction or
imposed upon any of the Assets as a result of the transactions provided for in
this Agreement;     (b)   In the event that the Vendor is required to collect
any taxes, assessments, fees or charges on behalf of any governmental authority
including, without limitation, applicable goods and services taxes, from the
Purchaser in respect of the within transaction or imposed upon any of the
Assets, then the Purchaser shall pay the amount of such taxes, assessments, fees
or charges to the Vendor, and the Vendor shall remit those amounts to the
relevant taxing authority as required by law.

3.03   Other Considerations: The Parties have taken into account the Purchaser’s
assumption of responsibility for the future abandonment and reclamation costs
associated with the Assets, as set forth in this Agreement, and the Vendor’s
release of responsibility therefor when they determined the Purchase Price,
except as set forth in clause 5.01.

ARTICLE 4
ALLOCATIONS

4.01   Allocations: The Purchase Price payable by the Purchaser pursuant to
clause 3.01 shall be allocated amongst the Assets as follows:

         
(a) Petroleum and Natural Gas Rights
  $ 41,999,999.00  
(b) Miscellaneous Interests
  $ 1.00  
 
     
 
  $ 42,000,000.00  

ARTICLE 5
ADJUSTMENTS

5.01   Adjustment to Purchase Price: If Vendor assumes the abandonment liability
for any Wells existing on Lands detailed in schedule “A-2” (“Abandonment
Liabilities”), then the Purchase Price paid by Purchaser to Vendor on the
Closing Date shall be reduced by Purchaser’s 50% working interest share of the
value of the estimated cost to abandon and reclaim those Abandonment
Liabilities, which cost shall be determined by mutual agreement of the Purchaser
and the Vendor.   5.02   Apportionment as of Effective Date: Subject to the
Adjustment Procedure, all benefits and obligations of every kind and nature
accruing, payable or paid and received or receivable in respect of the Assets,
including maintenance, development, capital and operating costs and the revenue
(after tax) from the sale of production, shall be apportioned between the Vendor
and the Purchaser as of the Effective Date, including, without limitation:



--------------------------------------------------------------------------------



 



-8-

  (a)   subject to clause 6.01, the amount of all costs and expenses arising in
connection with or attributable to the acquisition, drilling, exploration,
development and operation of the Assets after the Effective Date including,
without limitation, all joint interest billings, lease operating expenses, lease
bonus, rentals and shut-in payments (which shall be pro-rated over the number of
days that the applicable Lease is extended by such payments), drilling expenses,
work-over expenses, geological, geophysical and any other exploration or
development expenditures, together with the operator’s reimbursement of direct
costs and applicable overhead chargeable under applicable operating agreements,
or other agreements consistent with the standards established by the Council of
Petroleum Accountant Societies of North America;     (b)   deposits made by the
Vendor relative to operations on the Lands;     (c)   surface and mineral
rentals and any similar payments made by the Vendor to preserve any of the
Leases or surface rights;     (d)   freehold mineral taxes, property taxes and
levies;     (e)   expenditures relating to the Assets which have been authorized
prior to the Closing Date shall be adjusted on the basis of the date upon which
the work was performed or the goods were supplied; and     (f)   all Petroleum
Substances in inventory which have been produced from the Lands at the Effective
Date, do not comprise part of the Assets and remain the property of the Vendor
and the proceeds from the sale thereof shall accrue and belong to the Vendor.

5.03   Title Failure — Post-Closing Adjustment: Subject to clause 18.01, the
Parties agree that the Vendor will convey to Purchaser, at or following Closing,
the Leases and Lands containing a minimum of 400,000 net acres. For any Leases
that do not exist, have failed as a result of non-payment of rentals prior to
the Effective Date or Vendor’s Interests are less than represented as shown on
schedules “A-1” and/or “A-2, which are identified by either Party during the
preparation of the assignments to the Purchaser by the Vendor, the Vendor shall
deliver to the Purchaser written notice of such non-existent or failed Leases or
reduced interests, and the Vendor shall have the right, but not the obligation,
to cure such defects by acquiring or renewing such Leases on or before thirty
(30) days after the date of the Vendor’s notice. The Vendor shall complete all
Closing assignments required pursuant to this Agreement within six (6) months
following the Closing Date. Within thirty (30) days following the completion of
all assignments to the Purchaser, the Parties shall jointly determine the total
net acres successfully conveyed to the Purchaser. The total net acres
successfully conveyed to Purchaser shall be the sum of the net acres in each
valid Lease which shall be determined by multiplying by 0.5 the sum of the gross
working interest acres in each Lease times the gross working interest in each
Lease as shown on schedules “A-1” and “A-2” as may be amended pursuant to this
clause. Provided the total net acres conveyed to the Purchaser pursuant to this
Agreement exceeds 400,000 net acres or if the total net acres successfully
conveyed to the Purchaser is less than 400,000 net acres but greater or equal to
380,000 net acres, then no adjustments between the Vendor and the Purchaser
shall be required. If the total net acres conveyed to the Purchaser pursuant to
this Agreement is less than 380,000 net acres, then, the Purchaser shall be
credited, as a post-Closing adjustment, at a rate of $100 per net acre for every
net acre below 400,000 that is not conveyed to the Purchaser. Notwithstanding
clause 2 of schedule “C”, any adjustments owing to the Purchaser by the Vendor
pursuant to this clause shall be payable to the Purchaser within sixty (60) days
following the completion of all assignments to the Purchaser.



--------------------------------------------------------------------------------



 



-9-



ARTICLE 6
OPERATIONS AFTER EXECUTION OF AGREEMENT

6.01   Activities After Execution:

  (a)   The Vendor agrees to inform, from time to time, the Purchaser of all
material activities proposed with respect to the Assets by the Vendor and others
to take place between the execution of this Agreement and the Closing Date.
Vendor has delivered to Purchaser the AFE. Upon Closing, Vendor and Purchaser
agree to work cooperatively to manage the future drilling operations of the Gray
Well.     (b)   The Parties hereby acknowledge and agree that the AFE is an
estimate only, and is not a cap or limitation on any Party’s obligation to pay
and liability for their proportionate part of all actual cost, expense and
liability arising in connection with or related to such well. If the actual
gross well drilling costs exceed the original gross AFE drilling cost plus ten
percent (10%) prior to total depth being reached, Vendor shall issue a
supplemental authorization for expenditure.     (c)   All operations shall be
conducted in accordance with the terms and conditions of the Operating
Agreement. Except as provided in clause 16.03, all costs and liabilities
incurred for the Gray Well shall be borne and paid by the Parties in accordance
with the terms and conditions of the Operating Agreement including, without
limitation, the non-consent provisions thereof. Vendor shall be entitled to the
operator’s reimbursement for direct costs and applicable overhead in accordance
with the terms and conditions of the Operating Agreement.     (d)   In
application of the Operating Agreement, in the case of a supplemental
authorization for expenditure, if the Purchaser elects or is deemed to be in a
non-consent status for the remaining drilling operations, a 500% penalty on
production will be applied on the costs of the remaining drilling operations.
Expenditures and production recovery with respect to the penalty account will
apply to operations on the drilling spacing unit. There will be no dilution of
interest in the drilling spacing unit or adjacent sections. During the penalty
period, information on drilling progress and results of logging and testing will
be shared with the Purchaser.     (e)   If the Purchaser is in a non-consent
position on a supplemental AFE, the Vendor will inform the Purchaser of a casing
point election. The Purchaser will have the option to remain in penalty or make
a cash payment for the 500% penalty incurred under the supplemental drilling AFE
and then participate in the completion and future operations in accordance with
the terms and conditions of the Operating Agreement.     (f)   In the final form
of the Operating Agreement, the supplemental AFE penalty provisions described in
this section will apply to the operator and non-operator.

6.02   Insurance: The Vendor agrees to maintain any presently existing policies
of insurance covering the Assets from the date hereof to the Closing Date.



--------------------------------------------------------------------------------



 



-10-



ARTICLE 7
ACCOUNTING AND PRODUCTION INFORMATION

7.01   Accounting and Production Information: The Vendor shall, up to and
including the Closing Date, subject to any and all contractual restrictions on
it, make available to the Purchaser and its authorized representatives for
inspection at a location in the City of Denver the Records and provide, if
requested by the Purchaser, copies of same at the Purchaser’s expense.

ARTICLE 8
PREFERENTIAL RIGHTS

8.01   Notices: If any of the Assets are subject to a ROFR, the Vendor shall
promptly serve all notices required under the ROFR. Each such notice shall
include a request for a waiver of the ROFR.   8.02   Exercise: In the event a
third party exercises any such ROFR, the Assets that are the subject of such
ROFR shall be removed from and no longer be subject to the terms of this
Agreement, and the schedules hereto shall be deemed to be amended accordingly.
There shall be deducted from the Purchase Price the amount so allocated by the
Parties with respect to such Assets pursuant to clause 9.01, provided that if
such exercise by a third party follows an arbitration binding on the Vendor or a
final (non-appealable) determination of a Court, which results in a change in
the value of the Assets that are the subject of that ROFR, then that changed
value shall be deducted from the Purchase Price.

ARTICLE 9
VALUE OF ASSETS

9.01   Value for ROFR: The Purchaser shall upon execution of this Agreement,
supply to the Vendor the value placed by the Purchaser (acting reasonably and in
good faith) on any of the Assets with respect to which the Vendor is required to
give notice pursuant to clause 8.01.   9.02   Value of Balance: In addition to
clause 9.01, the Purchaser shall upon execution of this Agreement, supply to the
Vendor the value placed by the Purchaser (acting reasonably and in good faith)
on the remaining Assets with respect to which the Vendor is not required to give
notice pursuant to clause 8.01. Should the Purchaser not provide the values
required pursuant to this clause 9.02, the Vendor may (acting reasonably and in
good faith) use its own valuations for such purpose.   9.03   Value Indemnity:
In addition to article 16, the Purchaser shall indemnify the Vendor harmless
from and against all losses and liabilities, insofar as those losses and
liabilities pertain to ROFR values provided by the Purchaser under this article
that are determined not to be a bona fide estimate of value.

ARTICLE 10
TITLE REVIEW

10.01   Inspection: The Vendor shall, up to and including the Closing Date, make
such of the schedule “A-1” and schedule “A-2” Leases, agreements and other
documents and correspondence, including title and unit opinions, affecting the
title of the Vendor to the schedule “A-1” and



--------------------------------------------------------------------------------



 



-11-

    schedule “A-2” Assets, as are in the possession of the Vendor or to which
the Vendor has access, available for inspection by the Purchaser.

ARTICLE 11
ENVIRONMENTAL REVIEW

11.01   Inspection: The Vendor shall, up to and including the Closing Date, make
the Assets and the Records available for inspection by the Purchaser.

ARTICLE 12
CONVEYANCES

12.01   Conveyance: The Vendor shall execute and deliver to the Purchaser at the
Closing Date the Conveyance.

12.02   General: Prior to or at Closing, the Vendor shall prepare and deliver
(or cause to be prepared and delivered) to the Purchaser all such deeds,
assignments of leases (in the form attached as schedule “F”), transfers,
novations, notices, discharges of security and other documents and assurances as
may be reasonably necessary to convey the Assets to the Purchaser in exchange
for the Purchase Price. Any such Closing documents and assurances shall be in
such form and shall be of such content as to be reasonably required by the
Purchaser. After Closing, the Vendor shall co-operate with the Purchaser to
secure execution of such documents and assurances by the parties thereto other
than the Vendor and the Purchaser.   12.03   Records: The Vendor shall use
reasonable efforts to provide the Purchaser at Closing with copies of the
Records to which the Purchaser is entitled pursuant to this Agreement.   12.04  
Permit and License Transfers: To the extent any permits and/or licenses need to
be transferred in connection with the transfer of the Assets to the Purchaser,
the Vendor shall cooperate in preparing any application and providing any
necessary documentation to transfer such permits and/or licenses. Any costs or
fees required to transfer such permits and/or licenses shall be paid by the
Purchaser. All costs of preparing, filing and/or recording any discharges of
security encumbering the Assets shall be borne by the Vendor.   12.05  
Subordinate Documents: All such documents and assurances executed and delivered
pursuant to this Agreement are subordinate to the provisions of this Agreement
and the provisions of this Agreement shall govern and prevail in the event of
any conflict between the provisions of this Agreement and any such document or
assurance.   12.06   Operating Agreement: Prior to or at Closing, the Parties
shall execute the Operating Agreement. As between the Parties, the Operating
Agreement shall govern all operations upon the Lands. The Operating Agreement
shall include, inter alia, an area of mutual interest (the “AMI”) between the
Parties under which the Parties will pursue acquisitions of additional leases
within the AMI. The Parties agree that Vendor shall remain as operator of the
Gray Well. Purchaser will have the right, but not the obligation, to elect by
written notice delivered to Vendor to be designated as operator of all
subsequent wells located on the Lands covered by the Operating Agreement. Vendor
shall use reasonable efforts to assist the Purchaser in assuming the operation
and management of the Assets, where and to the extent the Vendor is operator of
the Assets; however, the Purchaser acknowledges and agrees that nothing in this
Agreement shall be



--------------------------------------------------------------------------------



 



-12-

    interpreted as any assurance by the Vendor that the Purchaser will be able
to serve as operator of any of the Assets.

ARTICLE 13
VENDOR’S COVENANTS, REPRESENTATIONS AND WARRANTIES

13.01   Vendor’s Representations and Warranties: The Vendor hereby represents
and warrants to and with the Purchaser at the date hereof, which representations
and warranties will be true and correct as at the Closing Date, that:

  (a)   Requisite Authority: the Vendor has all requisite power and authority to
enter into this Agreement and to sell and receive payment for the Assets on the
terms described herein and to perform the obligations of the Vendor under this
Agreement;     (b)   No Conflict: subject to the Material Agreements and the
consents described in schedule “H” hereto, the execution and delivery of this
Agreement will not violate, nor be in conflict with any provision of any
material agreement or instrument to which the Vendor is a party or is bound or
any judgment, decree, order, statute, rule or regulation applicable to the
Vendor or the constating documents of the Vendor;     (c)   Execution and
Enforceability: this Agreement and all other documents delivered hereunder have
been duly executed and constitute legal, valid and binding obligations of the
Vendor enforceable in accordance with their respective terms, subject to
equitable limitations on the availability of remedies and applicable bankruptcy,
insolvency, winding up, liquidation, reorganization, moratorium, or other
similar laws affecting creditors’ rights generally;     (d)   Title: the Vendor
does not warrant its title to the Assets, but warrants that the Assets are free
and clear of all liens, encumbrances and defects of title created by, through or
under the Vendor, but not otherwise, except as disclosed in schedule “A-1” and
schedule “A-2” and except for the Permitted Encumbrances;     (e)   Residue of
Term: subject to the rents, covenants, conditions and stipulations in the Leases
and any agreements pertaining to the Assets and on the lessee’s or holder’s part
thereunder to be paid, performed and observed, the Purchaser may (upon Closing)
enter into and upon, hold and enjoy the Assets for the residue of their
respective terms and all renewals or extensions thereof;     (f)   Notice of
Default: the Vendor has not received notice of default relating to the Assets or
any of them which has not been remedied or waived and, to the knowledge of
Vendor, there have been paid within applicable time limits all relevant
deposits, rentals and royalties and there have been performed and observed all
obligations and covenants required to keep the Leases in full force and effect;
    (g)   No Lawsuits or Claims: to the knowledge of Vendor, the Vendor is not a
party to any action, suit or other legal, administrative or arbitration
proceeding or government investigation, actual or threatened, which might
reasonably be expected to result in a material impairment or loss of the
Vendor’s interest in the Assets or any part thereof;     (h)   Taxes: to the
knowledge of Vendor, all ad valorem, property, production, severance and similar
taxes and assessments based on or measured by the ownership of the Assets or the



--------------------------------------------------------------------------------



 



-13-

      production of Petroleum Substances or the receipt of proceeds therefrom
payable by the Vendor have been properly and fully paid and discharged;

  (i)   Finders’ Fees: the Vendor has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of this
transaction for which the Purchaser shall have any obligation or liability;    
(j)   Outstanding AFE’s: except as disclosed on schedule “E” hereto, or
disclosed in writing to the Purchaser pursuant to clause 6.01, the knowledge of
Vendor, there are no outstanding cash calls, equalization payments or
authorizations for expenditure which exceed Twenty-Five Thousand ($25,000.00)
Dollars pursuant to which expenditures will or may be made in respect of the
Assets;     (k)   Prices: except as disclosed in schedule “D” hereto, the Vendor
is not obligated to deliver Petroleum Substances to any party without receiving
in due course (and being entitled to retain) full payment at current market
prices or contract prices therefor;     (l)   Production Sales Contracts: except
as disclosed in schedule “D” hereto, there are no contracts for the sale of
Petroleum Substances produced from the Lands to which the Vendor is a party or
is bound;     (m)   Penalties: except as disclosed on schedule “A-1” or schedule
“A-2” hereto, the Vendor has not elected or refused to participate in any
exploration, development or other operation on the Lands, which has or may give
rise to penalties or forfeitures;     (n)   Reduction of Interest: except for
the Material Agreements or as disclosed on schedule “A-1” or schedule “A-2”
hereto, the Vendor has not participated in any exploration, development or other
operation on the Lands, which has or may give rise to a reduction of interest by
virtue of conversion;     (o)   Consent on Lease Assignments: except as
disclosed on schedule “A-1” or schedule “A-2” hereto, no written consents from
any third parties are required to transfer the Assets, except for consents by,
required notices to, filings with, or other actions by governmental entities in
connection with the sale or conveyance of oil and gas leases or interests
therein which are routinely obtained subsequent to the sale or conveyance;    
(p)   Production Penalties: except as disclosed on schedule “A-1” or schedule
“A-2” hereto, none of the Wells are subject to any material production penalty
or restriction arising from the overproduction of Petroleum Substances from the
Lands (other than those imposed in the ordinary course of the oil and gas
industry by a governmental authority); and     (q)   Environmental Notice: the
Vendor has not received notice of any violation of or investigation relating to
any federal, provincial or local environmental or pollution law, regulation or
ordinance with respect to the Assets.

13.02   Independent Evaluation: Except and to the extent provided in clause
13.01, the Vendor does not warrant or represent title to the Assets or make
representations or warranties with respect to: (i) the quantity, quality or
recoverability of Petroleum Substances respecting the Lands; (ii) any estimates
of the value of the Assets or the revenues applicable to future production from
the Lands; (iii) any engineering, geological or other interpretations or
economic evaluations respecting the Assets; (iv) the rates of production of
Petroleum Substances from the Lands; (v) the quality, condition or
serviceability of the Assets; or (vi) the suitability of the use of the Assets
for any



--------------------------------------------------------------------------------



 



-14-

    purpose. The Purchaser acknowledges that it has made its own independent
investigation, analysis, evaluation and inspection of the Vendor’s interest in
the Assets and the state and condition thereof and that it has relied solely on
such investigation, analysis, evaluation and inspection as to its assessment of
the condition and value of the Assets and that, except as provided in clause
13.01, it is purchasing the Assets on an “as is, where is, with all faults and
without recourse” basis.

13.03   Disclaimers: Except for Vendor’s express representations and warranties
contained in this Agreement, the Assets are being conveyed by Vendor to
Purchaser without warranty of any kind, express, implied, statutory, common law
or otherwise, and the Parties hereby expressly disclaim, waive and release any
express warranty of merchantability, condition or safety and any expressed
warranty of fitness for a particular purpose; and Purchaser accepts the Assets
“as is, where is, with all faults and without recourse.” Except for the
description of the Assets in the schedules attached to this Agreement, all
descriptions of the Assets, heretofore or hereafter furnished to Purchaser by
Vendor have been and shall be furnished solely for Purchaser’s convenience and
have not constituted and shall not constitute a representation or warranty of
any kind by Vendor. Vendor shall have no liability to Purchaser for any claims,
loss or damage caused or alleged to be caused directly or indirectly,
incidentally or consequentially, by any such Assets by any inadequacy thereof or
therewith, arising in strict liability or otherwise, or in any way arising out
of Purchaser’s purchase thereof. The Parties hereby acknowledge and agree that,
to the extent required by applicable law, the disclaimers contained in this
Agreement are “conspicuous” for the purposes of such applicable law.   13.04  
Consumer Statutes: The Parties hereby acknowledge and agree that they are not
“consumers” within the meaning of any applicable deceptive trade practices or
consumer protection act, or any similar statute. Purchaser hereby expressly
disclaims, waives and releases all of its rights and remedies under all such
laws and any other law that gives consumers special rights and protections.
After consultation with an attorney of its own selection, Purchaser voluntarily
consents to this waiver and release. To evidence its ability to grant such
waiver, buyer represents to seller that: (a) Purchaser is not in a significantly
disparate bargaining position; (b) Purchser is represented by legal counsel in
entering into this Agreement; and (c) such legal counsel was not directly or
indirectly identified, suggested, or selected by Vendor or an agent of Vendor.

ARTICLE 14
PURCHASER’S REPRESENTATIONS AND WARRANTIES

14.01   Purchaser’s Representations and Warranties: The Purchaser hereby
represents and warrants to and with the Vendor at the date hereof, which
representations and warranties will be true and correct as at the Closing Date,
that:

  (a)   Requisite Authority: the Purchaser has all requisite power and authority
to enter into this Agreement and to purchase and pay for the Assets on the terms
described herein and to perform the obligations of the Purchaser under this
Agreement;     (b)   No Conflict: the execution and delivery of this Agreement
will not violate, nor be in conflict with any provision of any material
agreement or instrument to which the Purchaser is a party or is bound or any
judgment, decree, order, statute, rule or regulation applicable to the Purchaser
or the constating documents of the Purchaser;     (c)   Execution and
Enforceability: this Agreement and all other documents delivered hereunder have
been duly executed and constitute legal, valid and binding obligations of the
Purchaser



--------------------------------------------------------------------------------



 



-15-

      enforceable in accordance with their respective terms, subject to
equitable limitations on the availability of remedies and applicable bankruptcy,
insolvency, winding up, liquidation, reorganization, moratorium, or other
similar laws affecting creditors’ rights generally; and

  (d)   Finders’ Fees: the Purchaser has not incurred any obligation or
liability, contingent or otherwise, for brokers’ or finders’ fees in respect of
this transaction for which the Vendor shall have any obligation or liability.  
  (e)   Securities Laws: the Purchaser intends to acquire the Assets for its own
benefit and account or its affiliate or partnership in which it is a partner,
and that it is not acquiring the Assets with the intent of resale or
distribution such as would be subject to regulation by federal or state
securities laws, and that if, in the future, it should sell, transfer or
otherwise dispose of the Assets or fractional undivided interest therein, it
will do so in compliance with any applicable federal and state securities laws.
    (f)   Financial Ability: the Purchaser has sufficient cash, available lines
of credit or other sources of immediately available funds to enable it to pay
the Purchase Price to Vendor at the Closing. Purchaser has such knowledge and
experience in financial and business matters and in oil and gas exploration
projects of the type contemplated by this Agreement that Purchaser is capable of
evaluating the merits and risks of this Agreement and its investment in the
Assets, and Purchaser is not in need of the protection afforded investors by the
securities laws. In addition, Purchaser is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended. Purchaser recognizes
that this investment is speculative and involves substantial risk and that
Vendor has not made any guaranty upon which Purchaser has relied concerning the
possibility or probability of profit or loss as a result of Purchaser’s
acquisition of the Assets.     (g)   Investment Experience: by reason of
Purchaser’s experience and knowledge in the evaluation, acquisition and
operation of similar properties, Purchaser has evaluated the merits and risks of
the proposed investment in the Assets, and has formed an opinion based solely
upon Purchaser’s experience and knowledge, and not upon any representations or
warranties by Vendor, other than as expressly set forth in this Agreement.    
(h)   Condition: Purchaser is provided the opportunity to conduct an independent
inspection of the Assets, the public records and the Records, including without
limitation for the purpose of detecting the presence of any environmentally
hazardous substance or contamination, including petroleum, and the presence and
concentration of naturally-occurring radioactive materials and satisfied itself
as to the physical condition and environmental condition of the Assets, both
surface and subsurface. Purchaser acknowledges that, except as set forth in this
Agreement, no representations have been made by Vendor regarding environmental
conditions or physical conditions, past or present.

ARTICLE 15
BREACH OF REPRESENTATIONS AND WARRANTIES
AND LIABILITY LIMITED

15.01   Notice: No claim may be made against the Vendor or the Purchaser
pursuant to or based in any way upon any breach of the representations and
warranties set forth in clauses 13.01 and 14.01 unless written notice thereof
with reasonable particulars shall have been provided by the Purchaser or the
Vendor within one (1) year from the Closing Date.



--------------------------------------------------------------------------------



 



-16-



15.02   Liability Limited: The Vendor’s total liability for breach of any or all
representations or warranties set forth in clause 13.01 shall be limited to the
Purchase Price.   15.03   Knowledge: Neither Party shall have any liability for
any breach of the representations and warranties set forth in clauses 13.01 and
14.01, if: (a) such breach, or misrepresentation shall have been waived by the
other Party; or (b) such other Party had knowledge of such breach or
misrepresentation at or before the Closing.   15.04   Monetary Damages: The
Parties acknowledge that the payment of money, as limited by the terms of this
Agreement, shall be adequate compensation for breach of any representation or
warranty contained herein or for any other claim arising in connection with or
with respect to the transactions contemplated by this Agreement. As the payment
of money shall be adequate compensation, the Parties hereby waive any right to
rescind this Agreement or any of the transactions contemplated hereby after the
Closing.   15.05   No Consequential Damages: Notwithstanding anything to the
contrary, neither Party shall be entitled to seek or obtain any remedy or award
for punitive, exemplary, indirect or consequential damages including, without
limitation, damages for lost sales, profits or income.

ARTICLE 16
ASSUMPTION BY PURCHASER

16.01   Assumption: Except as set forth in Clause 16.03 below, and in addition
to clauses 9.03 and 16.02, the Purchaser shall both:

  (a)   assume, be liable for; and, in addition,     (b)   indemnify, defend and
save the Vendor harmless from and against,

those matters or things arising or accruing from and after the Effective Date,
in respect of any and all costs, expenses, claims, liabilities or obligations of
any nature or kind with respect to or pertaining to the Assets (all in place and
stead of the Vendor), including without limitation, the Vendor’s interests and
obligations arising or accruing after the Effective Date in all agreements that
are assigned to the Purchaser respecting the Assets and all debts pertaining to
the Assets which arise or accrue subsequent to the Effective Date.

16.02   Environmental Obligations: Except as set forth in clause 16.03 below,
the Purchaser shall both:

  (a)   assume, be liable for; and, in addition,     (b)   indemnify, defend and
save the Vendor harmless from and against,

any and all environmental liabilities and obligations respecting the Assets
(whether arising or accruing before, on or after the Effective Date) including,
without limitation, any responsibility for well abandonment, facility
decommissioning, removal of structures and equipment, environmental clean-up or
reclamation.

16.03   Gray Well: Subject to clause 6.01, from and after the Closing, Purchaser
shall assume, be liable for, and, in addition, indemnify, defend, save and hold
harmless Vendor from and against fifty percent (50%) of all cost, expense and
liability arising in connection with or related to the Gray Well.
Notwithstanding the foregoing, Vendor and Purchaser agree that as to the
incident



--------------------------------------------------------------------------------



 



-17-

    occurring on or about July 25, 2008 whereby the Gray Well experienced a fire
on DHS Rig #7 that injured 4 workers (the “Incident”), Vendor will credit
Purchaser for 50% of all costs associated with the Incident from the date it
occurred to August 8, 2008, when normal drilling operations resumed. The
estimate of the cost of the Incident as of September 12, 2008 was US$924,260
subject to the receipt of outstanding invoices for the Incident. Husky may at
any time, in accordance with the terms and conditions of the Operating
Agreement, conduct an audit of all expenses incurred in the drilling of the Gray
Well. Notwithstanding anything else contained in this Agreement, the Vendor
shall indemnify and save the Purchaser harmless from and against any and all
loss, liability, damage, cost and expense suffered or incurred by the Purchaser
as a result of the Incident.

ARTICLE 17
CLOSING CONDITIONS

17.01   Vendor’s Closing Conditions: The obligation of the Vendor to complete
the sale of the Assets to the Purchaser pursuant to this Agreement is subject to
the satisfaction at or prior to the Closing Date of the following conditions
precedent:

  (a)   Representations and Warranties True: all representations and warranties
of the Purchaser contained in this Agreement shall be true in all material
respects at and as of the date hereof and the Closing Date;     (b)   Payment:
the Purchaser shall have tendered to the Vendor in the form stipulated herein
the Purchase Price, as adjusted, pursuant hereto;     (c)   Compliance with
Covenants: the Purchaser shall have performed or complied in all material
respects with all of its obligations and covenants under this Agreement to be
performed or complied with by Purchaser at or prior to the Closing Date;     (d)
  Approvals: all necessary approvals, consents or clearances from such
government or regulatory agencies of appropriate jurisdiction necessary or
essential to permit this transaction have been obtained, other than consent by,
required notices to, filings with, or other actions by governmental entities in
connection with the sale or conveyance of oil and gas leases or interests
therein, if they are routinely obtained subsequent to the sale or conveyance;  
  (e)   No Action or Proceeding: no third party claim shall be pending before
any court or governmental agency or authority seeking to restrain or prohibit
this transaction which would materially and adversely affect the Assets; and    
(f)   Operating Agreement: the Purchaser shall have executed and delivered to
Vendor the Purchaser’s signature on the Operating Agreement at or prior to the
Closing Date.

17.02   Waiver: The foregoing conditions contained in clause 17.01 shall be for
the benefit of the Vendor and may, without prejudice to any rights of the Vendor
hereunder, or at law or equity, be waived by the Vendor in writing, in whole or
in part, at any time. In case any of the said conditions shall not be complied
with through no act, default, or omission of the Vendor, or waived by the
Vendor, the Vendor may terminate this Agreement by written notice to the
Purchaser.



--------------------------------------------------------------------------------



 



-18-



17.03   Purchaser’s Closing Conditions: The obligation of the Purchaser to
complete the purchase of the Assets from the Vendor pursuant to this Agreement
is subject to the satisfaction at or prior to the Closing Date of the following
conditions precedent:

  (a)   Representations and Warranties True: all representations and warranties
of the Vendor contained in this Agreement shall be true in all material respects
at and as of the date hereof and the Closing Date;     (b)   Compliance with
Covenants: the Vendor shall have performed or complied in all material respects
with each of its obligations and covenants under this Agreement to be performed
or complied with by the Vendor at or prior to the Closing Date;     (c)  
Approvals: all necessary approvals, consents or clearances from such government
or regulatory agencies of appropriate jurisdiction necessary or essential to
permit this transaction have been obtained, other than consent by, required
notices to, filings with, or other actions by governmental entities in
connection with the sale or conveyance of oil and gas leases or interests
therein if they are routinely obtained subsequent to the sale or conveyance;    
(d)   No Action or Proceeding: no third party claim shall be pending before any
court or governmental agency or authority seeking to restrain or prohibit this
transaction which would materially and adversely affect the Assets;     (e)  
Closing with EnCana: Vendor shall have successfully closed its acquisition of
EnCana Corporation’s interests in the Columbia River Basin, including, without
limitation, the Leases and Lands outlined in schedule “A-2”;     (f)   Well
Reports: on or before the Closing, Vendor shall have provided Purchaser with the
well reports for the Gray Well; and     (g)   Operating Agreement: the Vendor
shall have executed and delivered to Purchaser the Vendor’s signature on the
Operating Agreement at or prior to the Closing Date.

17.04   Waiver: The foregoing conditions contained in clause 17.03 shall be for
the benefit of the Purchaser and may, without prejudice to any of the rights of
the Purchaser hereunder, or at law or equity, be waived by the Purchaser in
writing, in whole or in part, at any time, provided the Purchaser may not waive
the existence and operation of any ROFR. In case any of the said conditions
shall not be complied with through no act, default, or omission of the
Purchaser, or waived by the Purchaser, the Purchaser may terminate this
Agreement by written notice to the Vendor.   17.05   Satisfaction of Conditions
Precedent: Each Party will use reasonable efforts to cause the conditions
precedent set forth in clauses 17.01 and 17.03, which are for the benefit of the
other Party, to be fulfilled and satisfied as soon as practicable.

ARTICLE 18
TERMINATION

18.01   Termination: In the event that this Agreement is terminated pursuant to
either of clauses 17.02 or 17.04, each Party shall be released from all
obligations hereunder and each Party shall take all reasonable action to return
each of the other Parties to the position relative to the Assets which



--------------------------------------------------------------------------------



 



-19-

    such Party occupied prior to the execution hereof, it being understood that
the Vendor and the Purchaser will each bear all costs incurred by it prior to
such termination. This Agreement may be terminated at any time prior to the
Closing: (a) by mutual written consent of the Parties; or (b) by either Party,
if the Closing shall not have occurred on or before October 1, 2008 (the
“Expiration Date”); provided, however, that the right to terminate this
Agreement under this clause 18.01 shall not be available: (a) to Vendor, if any
breach of this Agreement by Vendor has been the cause of, or resulted in, the
failure of the Closing to occur on or before the Expiration Date; or (b) to
Purchaser, if any breach of this Agreement by Purchaser has been the cause of,
or resulted in, the failure of the Closing to occur on or before the Expiration
Date; or (c) to either Party if on the Expiration Date any ROFRs remain
outstanding and the time periods within which the holders thereof have the right
to exercise or waive have not expired.

ARTICLE 19
POST-CLOSING OBLIGATIONS

19.01   Post-Closing Obligations: In the event the purchase and sale
contemplated hereby is completed and if, for any reason, the Parties are unable
on the Closing Date to cause the Purchaser to become the recognized holder of
any of the Assets in the place and stead of the Vendor, then, in conjunction
with article 16 and subject to clauses 19.02 and 19.03, the Vendor shall:

  (a)   Standard of Care: hold and stand possessed of such Assets fully on
behalf of the Purchaser, as nominee, and receive and hold all proceeds, benefits
and advantages accruing in respect of the Assets fully for the benefit, use and
ownership of the Purchaser. As nominee hereunder, Vendor shall have no liability
except for Vendor’s gross negligence or willful misconduct. Except to the extent
they are set-off against costs and expenses paid by the Vendor on the
Purchaser’s behalf as hereinafter permitted, cause such proceeds to be delivered
to the Purchaser as soon as reasonably possible;     (b)   Notices from Third
Parties: in a timely manner, deliver to the Purchaser all third party notices
and communications received by it in respect of such Assets;     (c)   Notices
to Third Parties: in a timely manner, deliver to third parties all such notices
and communications as the Purchaser may reasonably request and all such monies
and other items as the Purchaser may reasonably provide in respect of such
Assets; and     (d)   General: as agent of the Purchaser, do and perform all
such acts and things and execute and deliver all such agreements, notices and
other documents and instruments, as the Purchaser may reasonably request in
writing for purposes of facilitating the exercise of rights incidental to the
ownership of such Assets or required by any government or regulatory agency of
appropriate authority having jurisdiction.

19.02   Payment of Invoices: The Purchaser shall pay all invoices, cash calls
and bills forwarded to it by the Vendor which pertain to the Assets which the
Vendor does not pay on behalf of the Purchaser.   19.03   Privacy Obligation:
The Purchaser shall be responsible for compliance with the applicable privacy
laws which govern the collection, use and disclosure of Personal Information
acquired by the Purchaser in connection with this Agreement. The Purchaser shall
limit, and shall cause its employees and agents to limit, the use, collection
and disclosure of the Personal Information to those purposes that relate to this
Agreement and shall otherwise limit disclosure of the Personal Information to
disclosure required or permitted by applicable law. The Purchaser shall use



--------------------------------------------------------------------------------



 



-20-

    appropriate security measures to protect the Personal Information against
inadequate or accidental disclosure. Provided Closing occurs, the Purchaser
shall limit, and cause its employees and agents to limit, the use and disclosure
of the Personal Information to those purposes for which the Personal Information
was initially collected by the Vendor.

19.04   Further Assurances: At Closing and thereafter, as may be necessary or
desirable and without further consideration, the Parties shall execute,
acknowledge and deliver such other instruments and shall take such other action
as may be necessary to carry out their respective obligations under this
Agreement.

ARTICLE 20
GENERAL PROVISIONS

20.01   Notices:

  (a)   All notices and other communications given in connection with this
Agreement shall be in writing and may be given by delivering them or by sending
them by facsimile to the Parties at the following addresses:

             
Vendor:
  Delta Petroleum Corporation
370 Seventeenth Street
Suite 4300
Denver, Colorado 80202

Attention: Mr. Lyell Coe
Fax: (303) 575- 0419   Purchaser:   Husky Refining Company
c/o Husky Oil Operations Limited
707 — 8th Avenue S.W.
Calgary, Alberta
T2P 1H5

Attention: Land Department
Fax: (403) 298-7040

  (b)   Receipt: Any notice shall:

  (i)   if delivered, be deemed to have been given or made at the time of
delivery;     (ii)   be deemed to have been received two (2) days after deposit
with an international overnight courier service, if sent via priority overnight;
or     (iii)   if sent by facsimile, be deemed to have been given or made on the
Business Day following the day on which it was sent.

  (c)   Change of Address: Either of the Parties may from time to time change
its address for service herein by giving written notice to the other Party.

20.02   Prior Agreements and Amendments: This Agreement, and the schedules
hereto, shall supersede and replace any and all prior negotiations, discussions,
agreements and understandings, whether oral or written, relating to the
transactions contemplated hereby, and may be amended only by written instrument
signed by all the Parties.   20.03   Attornment and Proper Law: Disputes between
the Parties regarding the terms of this Agreement shall be exclusively subject
to and be interpreted, construed and enforced in accordance with the laws in
effect in the Province of Alberta. With respect to such contract disputes, each
Party irrevocably attorns to the exclusive jurisdiction of the courts of the
Province of Alberta and all courts of appeal therefrom. All disputes with regard
to real property matters



--------------------------------------------------------------------------------



 



-21-

    shall be exclusively subject to and be interpreted, construed and enforced
in accordance with the laws in effect in the state where the Assets are located
(e.g. State of Washington or State of Oregon). With respect to such real
property matters, each Party irrevocably attorns to the exclusive jurisdiction
of the courts of the state and all courts of appeal therefrom where the Assets
are located. In the event of any disputes arising in connection with or related
to this Agreement, the prevailing Party shall recover court costs and reasonable
attorney’s fees from the opposing Party.

20.04   Entire Agreement: This Agreement, and the schedules hereto, comprise the
entire agreement between the Parties. There is no representation, warranty or
collateral agreement relating to the sale and purchase of the Assets, except as
expressly set forth herein, and there are no implied terms hereunder, statutory
or otherwise.   20.05   Time: Time shall in all respects be of the essence in
this Agreement.   20.06   No Merger: The covenants, representations, warranties
and indemnities set forth in this Agreement shall not merge in any assignments,
conveyances, transfers and other documents conveying the Assets to the
Purchaser.   20.07   Enurement: This Agreement shall be binding upon and shall
inure to the benefit of the Parties, and their respective successors and
assigns.   20.08   Public Announcements:

  (a)   The Parties shall cooperate with each other in relaying to third parties
whom need to know information concerning this Agreement and the transactions
contemplated herein, and shall discuss drafts of all press releases and other
releases of information for dissemination to the public pertaining hereto.
However, nothing in this clause shall prevent a Party from furnishing any
information to any governmental agency or regulatory authority or to the public,
insofar only as is required by regulation or securities laws applicable to such
Party, provided that a Party which proposes to make such a public disclosure
shall, to the extent reasonably possible, provide the other Party with a draft
of such statement a sufficient time prior to its release to enable such other
Party to review such draft and advise that Party of any comments it may have
with respect thereto.     (b)   Notwithstanding subclause (a), the Vendor shall
be permitted to disclose information pertaining to this Agreement and the
identity of the Purchaser, to the extent required to enable the Vendor to
fulfill its obligations pertaining to ROFRs, in accordance with clause 8.01.

20.09   Counterpart Execution: This Agreement may be executed by facsimile and
in counterparts and all executed and delivered counterparts together shall
constitute a fully executed agreement.



--------------------------------------------------------------------------------



 



-22-



          IN WITNESS WHEREOF the Parties have executed this Agreement as of the
date first above written.

                DELTA PETROLEUM CORPORATION   HUSKY REFINING COMPANY
 
           
Per:
  /s/ Roger A. Parker   Per:   /s/ Robert J. Peabody
 
           
 
  Roger A. Parker
Chief Executive Officer       Robert J. Peabody
Chief Operating Officer, Operations & Refining  
Per:
      Per:   /s/ James D. Girgulis
 
           
 
   
        James D. Girgulis
Vice President, Legal

This is the execution page to the Sale Agreement dated August 19, 2008 between
Delta Petroleum Corporation and Husky Refining Company